Citation Nr: 1447847	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In his April 2012 substantive appeal (VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ).  He failed to report for such hearing scheduled in February 2014.  In March 2013, the case was remanded (by a VLJ other than the undersigned) for additional development.  It has now been reassigned to the undersigned. 


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted since.


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless. 



Legal Criteria, Factual Background, and Analysis

Governing law provides for service connection to be awarded for disability due to disease or injury that was incurred or aggravated in line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

The Veteran's service entrance examination found a substantial hearing loss, for which he was placed on profile, and which was monitored in service.  However, tinnitus was not noted or reported on that examination.  A March 1982 service treatment record (STR) notes that the Veteran complained of tinnitus; a prior history of tinnitus was not then noted.  Tinnitus was not mentioned on service separation examination.  

On VA examination scheduled in connection with the instant claim, the examiner opined (and confirmed in an addendum), in essence, that the Veteran's tinnitus was a symptom of his pre-existing hearing loss (and therefore also pre-existed service), and was unrelated to service.  

At the outset the Board observes that because tinnitus was not noted (or reported) on service entrance examination, the Veteran is presumed sound as to tinnitus on entry in service.  See 38 C.F.R. § 3.304(b).  To the extent that the VA examiner appears to be attempting to rebut the presumption by indicating that the Veteran's tinnitus is a symptom of, and not a separate disability from, his pre-existing hearing loss, the Board observes further that VA recognizes tinnitus as a disability separate and distinct from hearing loss.  See 38 C.F.R. § 4.87, Diagnostic Code 6260. 

It is also noteworthy that one way of substantiating a claim of service connection is by showing onset/incurrence in service and continuity of symptoms thereafter (if a disability noted in service is not shown to be chronic).  See 38 C.F.R. § 3.303(a)(b).  The Veteran asserts that his tinnitus began in service and has continued since.  Nothing in the record contradicts this assertion.  To the contrary, the record supports the Veteran's account of onset in service; the first notation of tinnitus in the record was during service.  Notably, tinnitus is a disability capable of lay observation (by the person experiencing it), and generally incapable of objective confirmation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Further, a review of the record did not find any explicit denials of tinnitus during the intervening period (prior to his claim).  Although tinnitus was not noted on separation examination, the Veteran was not specifically asked to indicate whether or not he had ringing in his ears.  The Board finds it entirely plausible that he may have had tinnitus throughout the intervening period between service and when he filed his claim, but considered it too insignificant a disability to report/seek treatment.  The Board finds no reason to reject the Veteran's accounts of onset of tinnitus in service and continuity since as not credible.  Accordingly, resolving any remaining reasonable doubt in the Veteran's favor as mandated (See 38 U.S.C.A §5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


